United States Court of Appeals
                          For the Eighth Circuit

                    ___________________________

                            No. 18-1268
                    ___________________________

                 John Kemp MacInnis, Reg #08355-029

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

                         United States of America

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                       Submitted: August 28, 2018
                         Filed: August 31, 2018
                             [Unpublished]
                             ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Federal inmate John Kemp MacInnis appeals the district court’s1 adverse grant
of summary judgment in his Federal Tort Claims Act (FTCA) lawsuit. Viewing the
record in a light most favorable to MacInnis, and drawing all reasonable inferences
in his favor, see Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (de novo
review), we conclude that summary judgment was properly granted to the United
States of America based on MacInnis’s failure to provide medical expert testimony
in support of his claim of medical negligence, as required by Ark. Code Ann. § 16-
114-206(a). See Day v. United States, 865 F.3d 1082, 1086 (8th Cir. 2017) (to bring
FTCA claim, controlling law is that of state where act or omission occurred;
discussing requirements of § 16-114-206(a) in medical malpractice case arising in
Arkansas). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-